Citation Nr: 0516974	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to May 
1990, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO decision that 
denied service connection for migraine headaches.  In January 
2004, the veteran filed a timely notice of disagreement 
regarding this decision.  In January 2004, the RO issued a 
statement of the case addressing this issue, and in February 
2004, the veteran perfected his appeal.

In March 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for migraine 
headaches.  He alleges that this condition began during his 
active duty service.

After reviewing the veteran's claims folders, the Board 
concludes that additional development of evidence is 
warranted as part of the VA's duty to assist.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In particular, it appears 
additional pertinent medical treatment records should be 
requested, and a VA etiological opinion obtained.

At the March 2004 Travel Board hearing, the veteran testified 
that he received treatment at the VA medical center in Little 
Rock, Arkansas, from 1991 to 1997, and in Los Angeles, 
California, from 1997 to 1998.   Currently, the post-service 
treatment records in the claims folders, as well as the 
request for records in the claims folder, date back only to 
1997.

Given his testimony, and the lack of any medical evidence 
during the first couple of years after the veteran's 
discharge from service, the Board believes additional 
treatment records are likely available for this period.  
Accordingly, the RO should request that the veteran provide a 
complete outline of all of his post-service treatment for 
migraine headaches.  Thereafter, the RO should attempt to 
obtain any additional records which may be available.

The Board also notes that the veteran's service medical 
records show complaints of and treatment for headaches.  Post 
service treatment reports dated from 1999 show treatment for 
headaches, which have more recently been diagnosed as 
migraines.
Under these circumstances, the RO should schedule the veteran 
for a VA examination to determine the etiology of this 
condition.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should ask the veteran to 
identify all medical treatment providers 
who have treated him for migraine 
headaches since his discharge from the 
service in March 1991.  The RO should 
then obtain copies of the identified 
medical records.  Regardless of his 
response, the RO should attempt to obtain 
his treatment records from the VA medical 
center in Los Angeles, California (1997-
1998); and from the VA medical center in 
Little Rock, Arkansas (1992-1997).

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
neurological examination.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  (The examiner should 
note that the service medical records 
reflect general complaints of headaches, 
but no finding of chronic or migraine 
headaches).  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folders and the examination of the 
veteran, the examiner should address the 
following questions as to the veteran's 
headaches:

Does the veteran have a chronic 
headache disorder?  If so, what is 
the diagnosis?  Is it at least as 
likely as not (i.e., is there a 
50/50 chance) that any currently 
diagnosed chronic headache disorder 
was incurred in or aggravated by 
military service?

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for migraine 
headaches.
If the claim is denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


